                {
,.   ! •             Case 1:20-cr-00218-WHP Document 1 Filed 03/19/20 Page 1 of 4

           UNITED ~TATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
                                                         X


            UNITED STATES OF AMERICA

                         - v. -                                   INDICTMENT

            DARNELL FEAGINS,                                      20 Cr.


                               Defendant.
                                                                            2-:18
                                                          X

                                             COUNT ONE

                                  (Possession of Child Pornography)

                1.    From at least in or about December 2017 up to and

           including on or about May 2, 2018, in the Southern District of

           New York and elsewhere, DARNELL FEAGINS, the defendant,whaving

           been convicted of an offense under the laws of New York State

           relating to aggravated sexual abuse, sexual abuse, and abusive

           sexual conduct involving a minor and ward, knowingly did possess

           and access with intent to view, a book, magazine, periodical,
                                                                                    I
           film, videotape, computer disk, and other material that

           contained an image of child pornography that had been mailed,

           shipped, and transported using a means and facility of

           interstate and foreign commerce and in and affecting interstate

           and foreign commerce by any means, including by computer, and

           that was produced using materials that had been mailed, shipped

           and transported in and affecting interstate and f9reign commerce
.   t
                  Case 1:20-cr-00218-WHP Document 1 Filed 03/19/20 Page 2 of 4

        by any means, including by computer, to wit, FEAGINS possessed

        images of child pornography, including images of prepubescent

        minors who had not attained 12 years of age, on an electronic

        device in the Bronx, New York.

         (Title 18, United States Code, Sections 2252A(a) (5) (B),           (b) (2)
                                    and 2.)

                                   FORFEITURE ALLEGATION

             2.      As a result of committing the offense alleged in Count

        One of this Indictment, DARNELL FEAGINS, the defendant, shall

        forfeit to the United States, pursuant to Title 18, United

        States Code, Section 2253, any and all property, real and

        personal, constituting or traceable to gross profits or other

        proceeds obtained from said offense and any and all property,

        real or personal, used or intended to be used to commit or

        promote the commission of said offense or traceable to such

        property, including but not limited to a sum of money in United

        States currency representing the amount of proceeds traceable to

        the commission of said offense.

                                Substitute Asset Provision

             3.      If any of the above-described forfeitable property, as

        a result of any act or omission of the defendant:

                     a.    cannot be located upon the exercise of due

        diligence;

                     b.    has been transferred or sold to, or deposited

        with, a third party;
         Case 1:20-cr-00218-WHP Document 1 Filed 03/19/20 Page 3 of 4

            c.    has been placed beyond the jurisdiction of the

court;

            d.    has been substantially diminished in value; or

            e.    has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section        853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

             (Title 18, United States Code, Section 2253;
            Title 21, United States Code, Section 853; and
                Title 28, United States Code, Section 2461.)




                                        Jo•;f:/;?Js -~~
                                         United States Attorney
Case 1:20-cr-00218-WHP Document 1 Filed 03/19/20 Page 4 of 4




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             v.

                    DARNELL FEAGINS,

                                         Defendant.


                        INDICTMENT

                          20 Cr.

         (18 U.S.C. §§ 2252A(a) (5) (B),    (b) (2)
                        and 2.)


                   GEOFFREY S. BERMAN
                 United States Attorney
